          21-03009-hcm
El Paso County - County CourtDoc#1-24
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                       Filed    21 Pg12:27
                                                                                             6/8/2020 1 of PM
                                                          13                                  Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                                2020DCV0914
                                               CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC                          §       IN THE DISTRICT COURT
            SUHAIL BAWA AND SALEEM MAKANI,                       §
                                                                 §
                    Plaintiffs,                                  §
            v.                                                   §       COUNTY COURT AT LAW #6
                                                                 §
            THE GATEWAY VENTURES, LLC                            §
            PDG PRESTIGE, INC., MICHAEL                          §
            DIXSON, SURESH KUMAR, AND                            §
            BANKIM BHATT,                                        §
                                                                 §
                    Defendants.                                  §       EL PASO COUNTY, TEXAS

                 DEFENDANT BANKIM BHATT’S MOTION TO DISMISS PLAINTIFFS’ CLAIMS
                        PURSUANT TO TEXAS RULE OF CIVIL PROCEDURE 91a

                    Defendant Bankim Bhatt, M.D. (“Dr. Bhatt” or “Movant”) files this, his Motion to

            Dismiss All Causes of Action of Plaintiffs as stated against him in their Original Petition (“the

            Pleading”) pursuant to Texas Rule of Civil Procedure 91a and would respectfully show this

            honorable Court as follows:

                                         SUMMARY OF PLEADING AT ISSUE

            1.      The Plaintiffs make claims against various parties arising from a series of alleged

            transactions in late 2018 regarding their attempt to acquire and commercially development certain

            real property located in El Paso County. See, generally, the Pleading (“Summary of Facts” at

            paragraphs 12-38).

            The Parties

            2.      The three Plaintiffs are two natural persons – Suhail Bawa and Saleem Makani, and a

            limited liability company known as Westar Investors Group, LLC (“Westar”) in which they

            purportedly own substantial interest, along with Defendant Suresh Kumar (see paragraphs 15 &

            24 of the Pleading).
21-03009-hcm Doc#1-24 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 21 Pg 2 of
                                       13



  3.     In addition to Dr. Bhatt, the remaining four Defendants are two business entities (Gateway

  Ventures, LLC and PDG Prestige, Inc.), and two individuals – Michael Dixson and Mr. Kumar.

  Plaintiffs allege that both Gateway and PDG are “wholly owned and managed by Dixson.” (See

  paragraph 17 of the Pleading); however, Plaintiffs make no allegation that Dr. Bhatt owns or

  controls any interest in either Gateway or PDF. (See, id., and Plaintiffs’ Factual Summary of the

  Pleading, generally.)

                                The Factual Contentions of Plaintiffs

  4.      The Pleading focuses on a single transaction, which is the sole basis of all claims asserted

  by Plaintiffs—their attempt to purchase a commercial real estate parcel from the Dixson

  Defendants (Dixson, Gateway and PDG). (See the Pleading at paragraphs 17 to 23). Specifically,

  Westar alleges it contracted to buy a 2.3-acre parcel (approximately) of land in a “Subscription

  Agreement” with Gateway and PDG as sellers. (See paragraph 18, and Plaintiffs’ Factual

  Summary, generally).

  5.     There is no allegation in the Pleading that Dr. Bhatt ever owned or controlled the real

  property in question nor is there any claim Dr. Bhatt was ever a party to the Subscription

  Agreement that gives rise to Plaintiffs’ various claims. (Id. at paragraphs 17-23 and see the

  Pleading, generally)

  6.     The Pleading concedes that the two Plaintiffs and Defendant Kumar were the only

  members of Westar (see paragraph 16 of the Pleading); and it is undisputed that Dr. Bhatt did not

  own any interest in Westar at any time relevant to the Plaintiffs’ causes of action at any time. (Id.)

  7.     Plaintiffs formed Westar to acquire a parcel of commercial land in order to develop a

  Marriott Element Hotel franchise on the location. (See paragraphs 12-20, & 32 of the Pleading.)

  Plaintiffs’’ suit is based on their contention that the Dixson defendants (Dixson, Gateway and




                                                                                                      2
21-03009-hcm Doc#1-24 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 21 Pg 3 of
                                       13



  PDG) entered a binding contract to transfer the land to Westar but then breached the Subscription

  Agreement by failing to close the sale. (Id. at 19-23, & 32). Plaintiffs allege that this breach by

  Gateway & PDG make them “entitled to a refund” of their purchase price. (Id. at paragraph 36).

  This refund of purchase price appears to be the only identified measure of damages in the Pleading;

  however, in context, this refund is not the preferred remedy, as Plaintiffs first state they “stand

  ready and willing to close on the Element Hotel parcel.” (Id. at paragraph 35). Notably, Plaintiffs

  raise no factual allegations against Dr. Bhatt in regard to the land sale events, and it is undisputed

  he was not a party to the land sale transaction that forms the entire basis of Plaintiffs’ various

  claims.

  8.        Plaintiffs also make allegations against Mr. Kumar and the Dixson defendants regarding a

  dispute about a mis-allocation of funds paid by Kumar to the sellers, which allegedly interfered

  with closing. (Id. at 25-33). Again, Plaintiffs raise no factual allegation or contention against Dr.

  Bhatt in regard to the delayed land sale or as to the Kumar funding allocation dispute. (Id.)

  Furthermore, it is undisputed Dr. Bhatt was not a member of Westar, the vehicle created by Bawa,

  Makani, and Kumar to accomplish the transaction. (See paragraph 16 of the Pleading, and the

  Factual Summary generally.)

                                     The Plaintiffs’ Causes of Action

  9.        Plaintiffs allege five causes of action, all of which arise from the alleged failure of the

  Dixson Defendants to convey the property per the terms of a Subscription Agreement, or that

  involve claims against Kumar based on his duties as a member of Westar. (See the Pleading at

  paragraphs 39 – 55.)

  10.       Four of the five causes of action state no claims against Dr. Bhatt, as follows:




                                                                                                      3
21-03009-hcm Doc#1-24 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 21 Pg 4 of
                                       13



           a. Breach of Contract” against Gateway and PDG only (See paragraphs 39-42 (Part

               VI));

           b. “against Gateway and PDG only (See paragraphs 43-46 (Part VII.);

           c. Seeking a Declaratory Judgment on the Subscription Agreement – a contract to

               which Dr. Batt was not a party. (See paragraphs 16-17, & 47-49 at Part VIII; and

           d. “Breach of Fiduciary Duty” against Mr. Kumar only, based on his status as

               “member of Westar.” (See paragraphs 53-55 of the Pleading.)

  11.    The sole cause of action naming Dr. Bhatt (along with all other Defendants) is alleged

  “Statutory Fraud” (See paragraphs 50-52 (Part IX) of the Pleading). Like all of the other causes

  of action, this claim is based on the underlying real estate contract. Here the Plaintiffs allege

  broadly and in the aggregate that “Defendants made false promises or representations of fact to

  Plaintiffs with regard to an agreement to purchase, acquire or transfer an interest in real estate.”

  (Id. at paragraph 51.) This is followed by a broad, non-specific assertion that “Plaintiffs relied on

  “Defendants’ false promises or representations” by entering into the “Agreement to purchase…the

  real estate.” (Id.). This count and the underling factual allegations never specify any of the

  following elemental terms:

             a.   What, if any, alleged representations or promises of Dr. Bhatt were false;

             b. Nor does it allege any specific intent on the part of Dr. Bhatt that Plaintiffs would

                  rely on such communications or any intent by Dr. Bhatt to induce the land sale

                  transaction in which he was never a party;

             c. Neither does the Pleading ever state how any alleged promise by Dr. Bhatt was

                  material to the transaction and or that such promise was made with any intention

                  not to perform;




                                                                                                     4
21-03009-hcm Doc#1-24 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 21 Pg 5 of
                                       13



             d. Nor is it alleged that Bhatt intended for Plaintiffs to rely on such promise and o how

                 any alleged false promise was material to the transaction or caused them to enter

                 into it; and

             e. There is no allegation of how or in what way Plaintiffs incurred any detriment or

                 specific damage arising from the alleged conduct of Dr. Bhatt.

  12.    Apart from the bald pleading of “Statutory Fraud” against all Defendants in the aggregate

  at Part IX (which avers no specifics as to Dr. Bhatt), the only factual averments about Dr. Bhatt

  are found at paragraphs 12 - 16, 24 and 38 of the Factual Summary. And, while Dr. Bhatt has

  expressly denied of any averments of alleged misconduct in his Answer, the Plaintiffs’ claims,

  even if taken as true and together with the inferences reasonably drawn from them, provide no

  basis in fact or in law that would entitle Plaintiffs to the relief they seek against Dr. Bhatt.

  13.    The Pleading also makes claims against all Defendants (including Dr. Bhatt) for recovery

  of attorney’s fees (at paragraphs 56-57); and for imposition of exemplary damages (at paragraphs

  58-59), however such recovery is entirely dependent on a predicate basis for liability against Dr.

  Bhatt for the purported “statutory fraud” and, therefore, such ancillary claims have no basis in fact

  or law to support them either.

  14.    Finally, it must be noted that the Pleading explicitly complains of the Dixson defendants

  failure to close the land sale as the fundamental harm arising from the facts, and then avers that

  Plaintiffs “stand ready and willing to close on the Element Hotel Parcel at the location.” See

  paragraph 35 of the Pleading, which forms the basis of Plaintiffs’ cause of action for declaratory

  relief (See Part VIII of the Pleading) against contracting parties. In that claim, Plaintiffs ask to the

  Court to render judgment that Plaintiffs have fully complied with the requirements of the

  Subscription Agreement (See paragraph 48-49) and then plead for “specific performance” and




                                                                                                        5
21-03009-hcm Doc#1-24 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 21 Pg 6 of
                                       13



  “declaratory relief” in the Prayer, i.e. seeking to enforce the Subscription Agreement in question.

  (Id. and see Part XV of the Pleading)

  15.    The Plaintiffs’ plea for Declaratory Judgment seeks to enforce the Subscription Agreement

  by forcing the Dixson defendants to convey the land parcel to Plaintiffs. This clearly establishes

  that absence of any damages accruing from any purported misconduct of Bhatt for “inducing”

  Plaintiffs to enter into the land contract, and that entirely vitiates elements of the statutory fraud

  claim against Dr. Bhatt.

                                       MOTION TO DISMISS

  16.    Based on the foregoing and pursuant to Texas Rule of Civil Procedure 91a, Dr. Bhatt moves

  to dismiss each and every cause of action raised against him in the Pleading, including the

  following:

         a. “Statutory Fraud (Tex. Bus &Com. Code Section 27.01)” (See Part IX of the Pleading);

         b. “Attorney’s Fees” claims (See Part XI of the Pleading);

         c. “Exemplary Damages” (See Part XII of the Pleading); and

         d. Any other causes of action or claims inferable from the Pleading.

         e. Movant seeks attorney’s fees and costs and all other relief allowed under Rule 91a.

                                  ARGUMENT & AUTHORITIES

                                  Dismissal Standard Per Rule 91a

  17.    A party may move to dismiss a cause of action “on the grounds that it has no basis in law

  or fact.” Darnell v. Rogers, 588 S.W.3d 295, 302–03 (Tex.App.—El Paso 2019, no pet.) (citing

  TEX.R.CIV.P. 91a.). The motion “must identify each cause of action to which it is addressed, and

  must state specifically the reasons the cause of action has no basis in law, no basis in fact, or

  both.” Id. (citing Rule 91a.2). The trial court may not hear evidence on the motion, but must decide




                                                                                                      6
21-03009-hcm Doc#1-24 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 21 Pg 7 of
                                       13



  it “based solely on the pleading of the cause of action.” Id. (citing Rule 91a.6 and AC Interests,

  L.P. v. Texas Comm'n on Envtl. Quality, 543 S.W.3d 703, 706 (Tex. 2018); see ConocoPhillips

  Co. v. Koopmann, 547 S.W.3d 858, 880 (Tex. 2018) (stating, “a motion to dismiss is decided on

  the plaintiff’s pleadings” (emphasis in original)); City of Dallas v. Sanchez, 494 S.W.3d 722, 724

  (Tex. 2016) (stating whether Rule 91a’s dismissal standard is met depends exclusively on the

  pleading of the cause of action). See also Bedford Internet Office Space, 537 S.W.3d at 720 (rule’s

  plain language requires trial court to “wear blinders” to any pleadings except the pleading of the

  cause of action; finding trial court erred by dismissing suit under Rule 91a motion asserting

  affirmative defense of limitations).

                                             No Basis in Law


  18.     A cause of action has no basis in law when the plaintiffs the pleadings—though taken as

  true and considered with all reasonable inferences to be drawn-- do not entitle the plaintiff to the

  relief sought. Tex.R.Civ.P. 91a.1; and see Stallworth v. Ayers, 510 S.W.3d 187, 190 (Tex.App.—

  Houston [1st Dist.] 2016, no pet.). The Stallworth court observed that a petition may be legally

  insufficient when 1) it alleges too few facts to demonstrate a legally cognizable claim, or 2) when

  it alleges facts that if true would bar the plaintiff’s recovery.

  19.     Here, both alternatives apply and dictate that Plaintiffs’ claims against Dr. Bhatt should be

  dismissed. The Pleading fails to allege sufficient facts to support the required elements of Statutory

  Fraud and as to any derivative claims for attorney’s fees or exemplary damages. See review of the

  Pleading, above, and arguments and authorities, below. In addition, Plaintiffs’ own affirmative

  pleading about they “stand ready and willing” to close the transaction even now, makes it clear

  that nothing said or done by Dr. Bhatt to allegedly induce the land contract agreement was actually




                                                                                                      7
21-03009-hcm Doc#1-24 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 21 Pg 8 of
                                       13



  detrimental to the Plaintiffs, or they would not be seeking to enforce the contract. This fact alone

  creates a clear factual basis to dismiss the claims by Plaintiffs.

                              The Required Elements of Statutory Fraud

  20.      The Texas Business & Commerce Code specifies all elements necessary to prove a claim

  for statutory fraud, beginning with the predicate that actionable conduct under the statute must

  relate to a “transaction involving real estate or stock.” See Sec. 27.01(a). The statute then lists the

  remaining necessary elements as

        “(1) false representation of a past or existing material fact, when the false representation is
           (A) made to a person for the purpose of inducing that person to enter into a contract; and
             (B) relied on by that person in entering into that contract; or
        (2) false promise to do an act, when the false promise is
           (A) material;
           (B) made with the intention of not fulfilling it;
           (C) made to a person for the purpose of inducing that person to enter into a contract; and
           (D) relied on by that person in entering into that contract.”
  TEX.BUS. & COMM. CODE § 27.01. [emphasis supplied].

              The Pleading Fails to Establish Required Elements under Section 27.01

  21.      First, the predicate requirement that allegedly actionable conduct must “relate to a

  transaction involving real estate” is not established by the Pleading as to Dr. Bhatt. In fact, the

  Pleading establishes the contrary proposition, i.e., that Dr. Bhatt was not a party to the Subscription

  Agreement, nor was he a member of Westar. The only purported representations and promises

  attributed specifically to Dr. Bhatt relate only to the availability of a Marriott Element franchise

  for the project. (See paragraph 13 of the Pleading.) Such a representation or promise is not

  sufficient, under these facts, to allow application of the statutory remedy to Dr. Bhatt.




                                                                                                          8
21-03009-hcm Doc#1-24 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 21 Pg 9 of
                                       13



  22.        Assuming, arguendo, that the statute applies, other necessary elements of the claim are

  missing from the Pleading and the claim must fail on those grounds. These legally fatal omissions

  include the following:

        a.          The Pleading fails to identify how or even if any alleged representation or

        promise attributed to Dr. Bhatt may be material to Plaintiffs claim they were fraudulently

        induced in to making their land sale contract with the Dixson defendants. (See, e.g.,

        paragraphs 12-17 of the Pleading.) Plaintiffs’ allegations provide no basis or even an

        allegation that any communications about a specific hotel franchise would be material to

        the claims laid out in this Pleading, and there is no reasonable inference to drawn as to

        why or how such a statement is material.. This is also the case for other various alleged

        representations (attributed to “Kumar and Bhatt”) relating to the identity of the developer,

        the parcel size and other items. (Id.).

        b.          The Pleading fails to identify any representation or material promise that was

        purportedly false at the time of its alleged making by Dr. Bhatt. For example, the only

        specific representation or promise attributed to Dr. Bhatt (the identity of the hotel

        franchise entity -Marriott Element) appears to have been true based on the Plaintiffs own

        Pleading at paragraph 35, which states:

                    “Plaintiffs stand ready and willing to close on the Element Hotel Parcel at the
                    location reflected on the site plan attached as Exhibit A to the Agreement.”

        Clearly, the identity and the availability of the particular hotel franchisor at the time of

        closing and at the time of the filing of the Pleading are consistent with the alleged promise

        or representation attributed to Dr. Bhatt at paragraph 13 of the Pleading. Nor is there any

        allegation or reasonable inference that other purported statements by Dr. Bhatt were false

        at any relevant time or that he had knowledge of such alleged falsity.



                                                                                                        9
21-03009-hcm Doc#1-24 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 21 Pg 10
                                     of 13



       c.          Furthermore, Plaintiffs’ fail to allege any purpose or intention on the part of

       Dr. Bhatt that Plaintiffs’ rely on those statements, and;

       d.          There is no sufficient allegation or inference that Dr. Bhatt had a purpose to

       induce the transaction;

       e.          There are no allegations of damages or detriment incurred by Plaintiffs due to

       any such communications by Dr. Bhatt to purportedly induce them to enter the

       Agreement, which they still seek to enforce today; and

       f.          Furthermore, the Pleading never alleges that Dr. Bhatt, failed to disclose any

       material fact with the purpose or intent that Plaintiffs rely or that induced them to enter

       the land sale agreement, which they still seek to enforce; and

       g.          Finally, the Pleading makes no averment about any general or specific damages

       incurred by the Plaintiffs that could reasonably be attributable to the vague allegations of

       misconduct against Dr. Bhatt in this Pleading.

                        There is no basis in law for the Statutory Fraud Claim

 23.        The Statutory Fraud cause of action should be dismissed because there is no basis in law

 for the reasons listed above. See, e.g., Devoll v. Demonbreun, 2014 WL 7440314 (Tex.App.—

 San Antonio)(upholding trial court dismissal of common law fraud claims per Rule 91a because

 failure to allege reliance and resulting damages created “no basis in law.”)

                         Derivative Claims for Fees, Exemplary Damages Fail

 24.        The failure of the underlying cause of action for Statutory Fraud must, necessarily, defeat

 the derivative or dependent claims by Plaintiffs for both Attorney’s Fees and Exemplary Damages,

 which if they were to be awarded would require a liability finding on the fraud claim.




                                                                                                      10
21-03009-hcm Doc#1-24 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 21 Pg 11
                                     of 13



                    Plaintiffs’ Claims Against Dr. Bhatt Have No Basis In Fact

 25.     Furthermore the Plaintiffs allegations against Dr. Bhatt have no supportable basis in fact

 where it is averred by Plaintiffs, or otherwise indisputable that Dr. Bhatt was not a member of

 Westar, not a party to the Subscription Agreement or otherwise involved in or controlling the land

 sale contract that forms the essential factual basis of Plaintiffs’ complaints against him. According

 to Plaintiffs own factual summary in the Pleading the no reasonable person could believe that Dr.

 Bhatt had any actionable role in the failures of other parties (i.e., the actual property sellers) that

 form the sole basis in fact for a claim of statutory fraud in a real estate transaction.

 26.     Furthermore, the Plaintiffs’ own averment that they stand ready and willing to close the

 land sale in question, and their declaratory judgment action negate any factual possibility that a

 representation or promise by Dr. Bhatt (even if false) induced the Plaintiffs in to a transaction that

 was detrimental to them or by which they suffered any consequential damages, which are not

 specifically alleged in the Pleading – other than to claim a return of purchase price if the sale is

 never completed.

 27.     Plaintiffs’ claims for a declaratory judgment to enforce the Subscription Agreement belie

 all of their claims against Dr. Bhatt. Their Declaratory Judgment plea would force he Dixson

 defendants to convey the land parcel to Plaintiffs on the existing terms. This clearly establishes

 that absence of any damages accruing from any purported misconduct of Bhatt for “inducing”

 Plaintiffs to enter into the land contract, and that entirely vitiates both the reliance and damages

 elements of the statutory fraud claim against Dr. Bhatt.

 28.     “Rule 91a also requires the court to determine whether a “reasonable person could believe

 the facts pleaded” to determine whether a pleading has a basis in fact.” Aguilar v. Morales, 545

 S.W.3d 670, 676 (Tex. App.—El Paso 2017, pet. denied) “A cause of action has no basis in fact if




                                                                                                     11
21-03009-hcm Doc#1-24 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 21 Pg 12
                                     of 13



 no reasonable person could believe the facts pleaded.” Darnell, 588 S.W.3d at 302–03. As set forth

 above, Plaintiffs’ Pleading has no basis in fact as no reasonable person could believe the facts

 pleaded as to Dr. Bhatt.

                                      Other Causes of Action

 29.    Movant does not believe any other causes of action against it are discernable from the

 Pleading, In the alternative, however, Movant Dr. Bhatt seeks dismissal on any other cause of

 action that be inferable from the Pleading on the same grounds as alleged above.

 30.    This Motion is timely because it is filed within 60 days after the first pleading containing

 the challenged causes of action were served on Defendant Dr. Bhatt.

                                   REQUEST FOR HEARING

 31.    Movant hereby requests that this Motion be set for hearing no sooner than 21 days after

 date of filing, and then considered and ruled upon no later than 45 days after its filing. See

 Tex.R.Civ.P. 91a.3.

                            CLAIM FOR ATTORNEY’S FEES & COSTS

 32.    Movant hereby asks for an award of all taxable costs, and all reasonable and necessary

 attorney’s fees as the prevailing party pursuant to Texas Rules of Civil Procedure 91a.7, and

 asserts its claim to such fees in an amount of not less than $8,500.00 through the time of hearing,

 in addition to any and all additional amounts of reasonable and necessary fees arising from any

 subsequent post-hearing work, and all subsequent appellate work related to the Motion and its

 ultimate disposition.

 33.    Movant hereby reserves its right to offer evidence of his recoverable costs and attorney’s

 fees at the time of any future hearing.




                                                                                                  12
21-03009-hcm Doc#1-24 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 21 Pg 13
                                     of 13



        WHEREFORE, PREMISES CONSIDERED, MOVANT BANKIM BHATT, M.D.

 prays that this Court set a hearing in accordance with the requirements of Rule 91a, and upon due

 notice to all parties, that the upon consideration of the pleadings, motion and any response or

 reply that the Court enter a timely order dismissing all claims against Dr. Bhatt, pursuant to the

 requirements of Rule 91a, and that such Order award Movant Dr. Bhatt all his costs, and

 reasonable and necessary attorney’s fees and other relief to which he may be justly entitled at

 law or in equity.



                                                       Respectfully submitted,

                                                       RAY | PENA | McCHRISTIAN, P.C.
                                                       5822 Cromo Dr.
                                                       El Paso, Texas 79922
                                                       (817) 832 7200- Phone
                                                       (817) 832-7333- Fax
                                                       jray@raylaw.com
                                                       jlucky@raylaw.com

 June 8, 2020                          By:             /s/ Jeff Ray
                                                       JEFF RAY
                                                       State Bar No. 16604400
                                                       JEFFREY THOMAS LUCKY
                                                       State Bar No. 12667350

                                                       Attorneys for Defendant Bakim
                                                       Bhatt, M.DS.


                                  CERTIFICATE OF SERVICE

         In compliance with Texas Rule of Civil Procedure 21a (e), I certify that on June 8, 2020, a
 true and correct copy of the foregoing document is served on the party(ies) or attorney(s) of record
 electronically pursuant to Texas Rule of Civil Procedure 21a (a)(1), or if the email address of the
 party or attorney is not on file with the electronic filing manager then service is accomplished
 pursuant to Texas Rule of Civil Procedure 21a (a)(2).

                                                       /s/ Jeffrey T. Lucky
                                                       JEFFREY THOMAS LUCKY



                                                                                                      13
